Citation Nr: 0424443	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  97-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the 
calculated amount of $29,179.50 was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
December 1998 and April 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id. 

In this case, the RO notified the veteran in December 1996 
that his compensation benefits had been reduced as a result 
of his incarceration.  A notice of overpayment in the amount 
of $29, 179.50 was sent in January 1997.  The veteran's 
February 1997 notice of disagreement challenged both the 
amount and validity of the debt, as well as requested a 
waiver of recovery of that overpayment.  

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt.  At that point, the veteran's request 
for waiver should be referred to the Committee on Waivers and 
Compromises.  If waiver is denied, the veteran must be 
informed of his right to appeal both decisions to the Board 
of Veterans' Appeals.  VAOPGCPREC 6-98.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

The Board's December 1998 remand instructed the RO determine 
whether the entire amount of the debt was properly created, 
including whether the amount created as a result of payments 
made from September 1996 to December 1996, after the August 
1996 notification that the veteran was incarcerated, and 
hence no longer residing at the address to which the checks 
were being sent, was the result of administrative error by 
VA.  Once a determination was made, the RO was instructed to 
prepare a written decision fully justifying the validity of 
the debt, and, if the validity was upheld, to refer the 
veteran's request for waiver to the Committee on Waivers and 
Compromises (Committee).

The Board issued another remand in April 2004, again 
instructing the RO to refer the veteran's request for a 
waiver to the Committee.  The RO was then to review the claim 
concerning the validity of the debt and to furnish the 
veteran and his representative a supplemental statement of 
the case if the outcome remained unfavorable.  

Review of the claims folder reveals that, following the April 
2004 Board remand, the RO forwarded the waiver request to the 
Committee on Waivers and Compromises (Committee).  The 
Committee denied the waiver request, finding bad faith on the 
part of the veteran.  The Committee provided notice of this 
waiver denial to the veteran.  To date, there is no 
indication in the claims folder that the veteran has 
initiated an appeal of that decision.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002) (a claimant has one year from the date 
of notification of a decision in which to submit a notice of 
disagreement).   

However, the Board finds that the RO has not issued a written 
decision justifying the debt in question, as instructed from 
the December 1998 Board remand.  Although the March 2004 
supplemental statement of the case discusses the legal basis 
and chronology of events that resulted in the reduction in 
benefits that caused the overpayment in question, the 
supplemental statement of the case is not an adequate 
substitute for the written decision contemplated by the 
holding of VAOPGCPREC 6-98.  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  The Board also 
notes that the supplemental statement of the case does not 
address the administrative error issue raised by the Board 
for debt created for payments sent from September 1996 to 
December 1996.  Thus, a remand is required in order to allow 
the RO to fully address the validity of the debt, as 
instructed in the December 1998 Board remand.  In addition, 
following the Committee's waiver determination, the RO has 
not issued a supplemental statement of the case, as 
instructed in the April 2004 Board remand.  Therefore, a 
remand for compliance with the April 2004 remand is also 
required.      

Accordingly, the case is REMANDED for the following action:  

The RO must fully review the validity of 
the overpayment of compensation benefits 
in the calculated amount of $29,179.50.  
The RO should specifically consider 
whether there is administrative error in 
the creation of overpayment as a result 
of payments made from September 1996 to 
December 1996, after the August 1996 
notification that the veteran was 
incarcerated and hence no longer residing 
at the address to which the checks were 
being sent.  If it believes the debt to 
be valid, the RO must prepare a written 
decision fully justifying the validity of 
the debt.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


